UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2013(Unaudited) DWS RREEF Global Real Estate Securities Fund Shares Value ($) Common Stocks 98.6% Australia 7.8% BGP Holdings PLC* 0 Dexus Property Group Federation Centres Ltd. Goodman Group GPT Group Investa Office Fund (Units) Mirvac Group (Units) Stockland (Units) Westfield Group (Units) Westfield Retail Trust (Cost $66,104,565) Austria 0.2% Conwert Immobilien Invest SE(Cost $1,800,794) Canada 4.1% Allied Properties Real Estate Investment Trust (a) Boardwalk Real Estate Investment Trust Canadian Apartment Properties Real Estate Investment Trust (a) Chartwell Retirement Residences Dundee Real Estate Investment Trust "A" (a) First Capital Realty, Inc. RioCan Real Estate Investment Trust (a) (Cost $39,072,426) Channel Islands 0.4% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,496,572) China 0.7% Agile Property Holdings Ltd. Country Garden Holdings Co., Ltd. (Cost $5,721,116) Finland 0.2% Sponda Oyj(Cost $2,165,768) France 3.4% Fonciere des Regions Gecina SA ICADE Klepierre Unibail-Rodamco SE (Cost $30,215,629) Germany 1.4% Deutsche Euroshop AG Deutsche Wohnen AG (Bearer) DIC Asset AG LEG Immobilien AG* (Cost $13,959,781) Hong Kong 9.4% Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Link REIT New World Development Co., Ltd. Shimao Property Holdings Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wharf Holdings Ltd. (Cost $81,642,669) Japan 13.9% Activia Properties, Inc. Advance Residence Investment Corp. Daiwahouse Residential Investment Corp. Frontier Real Estate Investment Corp. Global One Real Estate Investment Corp. GLP J-REIT Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mori Hills REIT Investment Corp. Nippon Accommodations Fund, Inc. Nippon Building Fund, Inc. Nippon Prologis REIT, Inc. * Nomura Real Estate Office Fund, Inc. NTT Urban Development Corp. Premier Investment Corp. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. United Urban Investment Corp. (Cost $97,255,971) Netherlands 0.7% Corio NV Wereldhave NV (Cost $7,217,079) Norway 0.5% Norwegian Property ASA(Cost $5,562,099) Singapore 4.2% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust CapitaMalls Asia Ltd. Global Logistic Properties Ltd. Mapletree Greater China Commercial Trust * Suntec Real Estate Investment Trust (Cost $34,169,053) Sweden 0.6% Castellum AB Fabege AB (Cost $5,334,432) Switzerland 0.9% PSP Swiss Property AG (Registered)* Swiss Prime Site AG (Registered)* (Cost $8,705,139) United Kingdom 4.3% British Land Co. PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Land Securities Group PLC Safestore Holdings PLC Shaftesbury PLC UNITE Group PLC (Cost $38,040,743) United States 45.9% Acadia Realty Trust (REIT) (a) Alexander's, Inc. (REIT) Alexandria Real Estate Equities, Inc. (REIT) (a) American Assets Trust, Inc. (REIT) American Campus Communities, Inc. (REIT) (a) AvalonBay Communities, Inc. (REIT) Aviv REIT, Inc. (REIT)* Boston Properties, Inc. (REIT) (a) BRE Properties, Inc. (REIT) Brookfield Office Properties, Inc. Camden Property Trust (REIT) (a) DCT Industrial Trust, Inc. (REIT) (a) DDR Corp. (REIT) (a) DiamondRock Hospitality Co. (REIT) (a) Digital Realty Trust, Inc. (REIT) Douglas Emmett, Inc. (REIT) (a) Duke Realty Corp. (REIT) (a) DuPont Fabros Technology, Inc. (REIT) Equity Residential (REIT) Extra Space Storage, Inc. (REIT) Federal Realty Investment Trust (REIT) General Growth Properties, Inc. (REIT) Glimcher Realty Trust (REIT) (a) Health Care REIT, Inc. (REIT) (a) Healthcare Realty Trust, Inc. (REIT) Home Properties, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (a) LaSalle Hotel Properties (REIT) (a) Liberty Property Trust (REIT) (a) Medical Properties Trust, Inc. (REIT) (a) Pebblebrook Hotel Trust (REIT) (a) Pennsylvania Real Estate Investment Trust (REIT) (a) Post Properties, Inc. (REIT) Prologis, Inc. (REIT) PS Business Parks, Inc. (REIT) Public Storage (REIT) Regency Centers Corp. (REIT) (a) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) (a) Spirit Realty Capital, Inc. (REIT) (a) Sunstone Hotel Investors, Inc. (REIT)* Taubman Centers, Inc. (REIT) UDR, Inc. (REIT) (a) Ventas, Inc. (REIT) (a) Vornado Realty Trust (REIT) (a) (Cost $393,139,115) Total Common Stocks (Cost $835,602,951) Securities Lending Collateral 15.2% Daily Assets Fund Institutional, 0.14% (b) (c) (Cost $146,873,970) Cash Equivalents 1.2% Central Cash Management Fund, 0.12% (b) (Cost $11,379,670) % of Net Assets Value ($) Total Investment Portfolio (Cost $993,856,591) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,042,076,622.At March 31, 2013, net unrealized appreciation for all securities based on tax cost was $66,910,161.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $126,026,810 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $59,116,649. (a) All or a portion of these securities were on loan.The value of securities loaned at March 31, 2013 amounted to $143,709,458 which is 14.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At March 31, 2013 the DWS RREEF Global Real Estate Securities Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Diversified 38.5 % Office 13.7 % Shopping Centers 12.2 % Apartments 10.8 % Regional Malls 9.1 % Health Care 6.6 % Hotels 3.0 % Storage 3.0 % Industrial 2.1 % Specialty Services 1.0 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
